 1 Kevin G. Little SBN: 149818
   Law Office of Kevin G. Little
 2 Post Office Box 8656
   Fresno, California 93747
 3
   Telephone: (559) 342-5800
 4 Facsimile: (559) 242-2400
   E-Mail: kevin@kevinglittle.com
 5
   Attorney for Defendant Kevin Packard
 6
 7
 8                               UNITED STATES DISTRICT COURT
                            FOR THE EASTERN DISTRICT OF CALIFORNIA
 9
10
11    UNITED STATES OF AMERICA,                                No. 1:16-CR-00069-LJO-SKO

12                                     Plaintiff,
                                                               STIPULATION TO CONTINUE
13                                                             SENTENCING
                                v.
14
      KEVIN PACKARD,
15
16                                    Defendant.

17           IT IS HEREBY STIPULATED by and between the parties hereto through their
18 respective counsel Kevin G. Little , attorney for Defendant, and Kimberly Sanchez, Assistant
19 U.S. Attorney for the United States that the hearing currently scheduled for June 17, 2020 shall
20 be continued to January 30, 2020 at 2:00 PM.
21           This continuance is necessary because the attorney for defendant starts a misdemeanor
                                                    th
22 trial in Fresno Superior Court on Thursday the 16 of January that will almost certainly
                                   th
23 continue through Friday, the 17 of January.
             The parties stipulate that the ends of justice are served nu the court excluding such time,
24
     so that counsel for the defendant may have reasonable time necessary for effective preparation,
25
     taking into account the exercise of due diligence. 18U.S.C. §3161(h)(7)(B)(iv). The parties stipulate
26
     and agree that the interest of justice is served by granting this continuance outweigh the best
27
     interest of the public and the defendant in a speedy trial. 18 U.S.C. § 3161(h)(7)(A)
28
                                                         -1-
 1 DATED: January 13, 2020
 2                                                     Respectfully submitted,
                                                       /s/ Kevin G. Little
 3
                                                       Kevin G. Little, Attorney at Law
 4
                                                      Attorney for Defendant Kevin Packard
 5
 6
 7
 8
 9 DATED: January 14, 2020                             Respectfully submitted,
10
                                                       /s/ Kimberly A. Sanchez
11                                                     Kimberly A. Sanchez
12                                                    Attorney for the United States of America

13                                             ORDER
14
        IT IS HEREBY ORDERED THAT the date set for hearing on January 17,2020, shall be
15
     continued to January 30,2020 at 2:00pm.
16
17
     IT IS SO ORDERED.
18
19 Dated:    January 16, 2020
                                                      UNITED STATES MAGISTRATE JUDGE
20
21
22
23
24
25
26
27
28
                                                -2-
